Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 63-72 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 63-72 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. Independent claim 63 is selected as representative of the claims being rejected.  
The Supreme Court set forth a framework “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of [these] concepts.” Alice Corp., Pty. Ltd. v. CLSBankInt’l., 134 S. Ct. at 2347, 2355 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012)).
The first step in this analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. (citing Mayo, 132 S. Ct. at 1296-97). If the claims are not directed to an abstract idea, the inquiry ends. Otherwise, the inquiry proceeds to the second step where elements of the claims are considered “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (citing Mayo, 132 S. Ct. at 1298, 1297).
The Court acknowledged in Mayo that “all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.” Mayo, 132 S. Ct. at 1293. We, therefore, look to whether the claims focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. 
Here, claim 63 recites “A business method for obtaining transaction fees on the collection of new concepts into a common place”, comprising:
a) capturing new concepts; 
b) granting access to commonplace information; 
c) collecting user interest information; 
d) providing a marketplace for ideas; 
e) providing a marketplace for data related to specific concepts; and 
f) providing tools for accessing, ideating, searching, organizing, protecting, commercializing, communicating, and extending ideas; whereby innovation inefficiencies are reduced through information reuse, sharing of analysis, and crowdsourcing to collect the wisdom of crowds, financial gain may be obtained from operating said system, the service provider may collect, track, and mine the demographic characteristics of startups to allow reporting on entity progress, reliability, risk, and value.

Step 1.	
It is clear that claim 63 does fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture or composition of matter).
Step 2.
The limitations of Claim 63, under its broadest reasonable interpretation, directs to a obtaining, analyzing and providing information.  Based on the claim language, it is determined that claim 63 is directed to the concept of organizing and manipulating information through mathematical correlations, which is found by the court to be an idea in itself (e.g. Digitech). The steps of claim 63 involve nothing more than data analysis and processing.
The claim does not recite any additional element.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Nothing in the claims transform the abstract idea of data analysis and processing.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.  Alice, 134 S. Ct. at 2358 (“the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).
Therefore, claim 63 is rejected under 35 U.S.C. § 101. The dependent claims 64-72 have also been reviewed and do not recite anything that transforms the patent-ineligible concept of mitigating risk to a patent-eligible concept.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 63-68 and 71-72, the phrase "may be" or “may” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 63 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell, US 7,043,454.  

As per claim 63, Powell taught the invention including a business method for obtaining transaction fees on the collection of new concept into a commonplace, comprising:
Capturing new concepts (col.3, lines 3-23, 62-63);
Granting access to commonplace information (col.10, lines 48-67, col.11, lines 1-5, col.19, lines 60-67, col.20, lines 1-67);
Collecting use interest information (col.3, lines 46-61, col.5, lines 2-11, col.17, lines 33-47);
Providing a marketplace for ideas (abstract, col.3, lines 3-67, col.4, lines 1-38);
Providing a marketplace for data related to specific concepts (col.3, lines 3-67, col.4, lines 1-38); and
Providing tools for accessing (col.4, lines 11-38, col.6, lines 9-16, col.7, lines 66-67, col.8, lines 1-7), ideating (col.3, lines 3-67, col.4, lines 1-38, col.7, lines 66-67, col.8, lines 1-7), searching (col.4, lines 11-38, col.6, lines 9-16, col.7, lines 66-67, col.8, lines 1-7), organizing (col.5, lines 38-50, col.7, lines 66-67, col.8, lines 1-7), protecting (col.15, lines 50-67, col.16, lines 121), commercializing (col.15, lines 50-63), communicating (col.15, lines 50-63, col.18, lines 65-67, col.19, lines 1-8), and extending ideas (col.4, lines 11-38, col.6, lines 9-16, col.7, lines 66-67, col.8, lines 1-7);
Whereby innovation inefficiencies are reduced through information reuse, sharing of analysis and crowdsourcing to collect the wisdom of crowds, financial gain may be obtained form operating said system, the service provider may collect, track, and mine the demographic characteristics of startups to allow reporting on entity progress, reliability, risk, and value (intended use and yielded results not given patentable weight).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stollman, US 2019/0130507
Strugov, US 2014/0188838
Goldstein, US 2010/0031020
Cockayne et al, US 2009/0204507
Koen et al, US 2009/0182624
Evans et al, US 2009/0018932
Sorensen et al, US 2007/0011204
Klausnitzer, US 2005/0044135
Venkatram, US 2002/0049692

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
October 19, 2022